 

Exhibit 10.1

THIRD AMENDMENT TO Credit agreement
AND OTHER LOAN DOCUMENTS

THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”), is made as of February 27, 2018, by and among GTJ REALTY, LP, a
Delaware limited partnership (“Borrower”), GTJ REIT, INC., a Maryland
corporation (“REIT”), GTJ GP, LLC, a Maryland limited liability company (“GP”),
WU/LH 466 BRIDGEPORT L.L.C., a Delaware limited liability company
(“Bridgeport”), GWL 20 EAST HALSEY, LLC, a Delaware limited liability company
(“Halsey”; REIT, GP, Bridgeport and Halsey are hereinafter referred to
individually and collectively as “Guarantor”), KEYBANK NATIONAL ASSOCIATION, a
national banking association (“KeyBank”), the other lending institutions from
time to time a party to the Credit Agreement described below (together with
KeyBank, the “Lenders”) and KEYBANK NATIONAL ASSOCIATION, a national banking
association, as Agent for the Lenders (the “Agent”).

W I T N E S S E T H:

WHEREAS, Borrower, KeyBank, Agent and the other Lenders are party to that
certain Credit Agreement, dated as of December 2, 2015, as amended by that
certain First Amendment to Credit Agreement dated as of June 30, 2016, and that
certain Second Amendment to Credit Agreement and Other Loan Documents dated as
of July 27, 2017 (as the same may be varied, extended, supplemented,
consolidated, amended, replaced, renewed, modified or restated, the “Credit
Agreement”); and

WHEREAS, Borrower and Guarantor have requested that the Lenders modify the
Credit Agreement in certain respects; and

WHEREAS, in connection therewith, the parties hereto desire to amend the Credit
Agreement as set forth herein.

WHEREAS, the Agent and the Lenders have agreed to modifications on the terms and
conditions set forth below.

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 ($10.00),
the mutual covenants, promises, and agreements set forth hereinbelow, and for
other good and valuable consideration, the receipt, adequacy, and sufficiency of
which are hereby acknowledged, the parties do hereby covenant and agree as
follows:

1.Definitions.  Capitalized terms used in this Amendment, but which are not
otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement (as amended hereby).

2.Modifications of the Credit Agreement.  The Borrower, Agent and the Lenders do
hereby modify and amend the Credit Agreement as follows:

(a)By deleting in their entirety the definitions of “Initial Maturity Date”,
“Mortgaged Property or Mortgaged Properties” and “Total Commitment” appearing in
§1.1 of the Credit Agreement, and inserting in lieu thereof the following:

1

 

--------------------------------------------------------------------------------

 

“Initial Maturity Date.  June 30, 2019.

Mortgaged Property or Mortgaged Properties.  The Real Estate owned by a Borrower
or a Subsidiary Guarantor that is security for the Obligations pursuant to the
Mortgages.  Notwithstanding anything in the Loan Documents to the contrary, in
the event that proceeds of the Loan or a Letter of Credit are used, in whole or
in part, to acquire such Real Estate or, with respect to 8 Farm Springs, to
refinance indebtedness secured by such Real Estate, and the Mortgage is not
delivered until after acquisition or refinance of the applicable Real Estate as
provided in §5.3, such Real Estate shall for all purposes of the Loan Documents
be deemed to be a Mortgaged Property as of the date of the acquisition or
refinance of such Real Estate by Borrower or such Subsidiary.  The Development
Properties owned by GWL 20 East Halsey, LLC and Wu/LH 466 Bridgeport L.L.C.
shall also be considered Mortgaged Properties.

Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time.  As of February 27, 2018, the Total Commitment is Fifty-Five
Million and No/100 Dollars ($55,000,000.00).”

(b)By inserting the following definition in §1.1 of the Credit Agreement, in the
appropriate alphabetical order:

“8 Farms Springs.  The real estate described on Schedule 1.2 attached hereto and
made a part hereof.

(c)By deleting in their entirety the definitions of “Specified Properties” and
“Specified Property Commitment” appearing in §1.1 of Credit Agreement.

(d)By deleting in its entirety the last sentence of §2.1 of the Credit
Agreement, and inserting in lieu thereof the following:

“Notwithstanding anything in this Agreement to the contrary, the Borrower shall
not be entitled to obtain a disbursement of the Loan or a Letter of Credit for,
and shall not use any of the proceeds of any Loan or any Letter of Credit,
directly or indirectly, in whole or in part, to acquire Real Estate or an
interest therein or, with respect to 8 Farm Springs, to refinance indebtedness
secured by such Real Estate, unless simultaneously therewith the terms of §5.3
are complied with and Agent receives the documents and items required
thereunder.”

“§2.9Use of Proceeds.  Subject to the following sentence, the Borrower will use
the proceeds of the Loans solely for (a) payment of closing costs in connection
with this Agreement, (b) repayment of Indebtedness, (c) acquisitions,
development and capital improvements, (d) general corporate and working capital
purposes, and (e) purchase contract deposits and, subject to §8.7, stock
repurchases.”  

(e)By deleting in its entirety §2.12 of the Credit Agreement, and inserting in
lieu thereof the following:

“§2.12[Intentionally Omitted.]  

(f)By deleting in its entirety §2.14 of the Credit Agreement, and inserting in
lieu thereof the following :

2

 

--------------------------------------------------------------------------------

 

“§2.14Use and Reduction of Commitment.  Notwithstanding anything in this
Agreement to the contrary, the Borrower shall not be permitted to borrow any of
the Commitment to refinance indebtedness securing 8 Farm Springs except as
provided in this §2.14.  In connection with the refinancing of the indebtedness
secured by 8 Farm Springs, Borrower shall submit with the applicable Loan
Request the current payoff letter from the holder of such indebtedness.  In the
event that on or before February 28, 2018 Borrower shall not have obtained a
disbursement of proceeds of the Loan in the amount of the principal due set
forth in the applicable payoff letter for a simultaneous refinance of the
indebtedness secured by 8 Farm Springs, then an amount of the Commitment in the
amount of $5,000,000.00 shall terminate and no longer be available to Borrower,
and any amount previously advanced under the Credit Agreement in excess of the
Total Commitment, as so reduced, shall be immediately due and payable to the
Agent for the account of the Lenders.  Such prepayment shall be treated in the
manner provided in §3.2(c).”

(g)By deleting in its entirety §3.2(c) of the Credit Agreement, and inserting in
lieu thereof the following:

“(c)In the event of any sale, disposition or refinance of 8 Farm Springs, the
Borrower shall concurrently pay to the Agent for the account of the Lenders,
which payment shall be applied to reduce the outstanding principal balance of
the Loans as provided in §3.4, an amount equal to $15,000,000.00.  Without
limiting the foregoing, in the event of any sale, disposition or refinance of 8
Farm Springs, the Total Commitment shall automatically reduce to $50,000,000.00
and the Borrower shall immediately pay to Agent for the account of the Lenders
such amount as is necessary such that the sum of the aggregate outstanding
principal amount of the Revolving Credit Loans, the Swing Loans and the Letter
of Credit Liabilities does not exceed the Total Commitment.”

(h)By deleting in its entirety §3.5 of the Credit Agreement, and inserting in
lieu thereof the following:

“§3.5Effect of Prepayments.  Amounts of the Revolving Credit Loans prepaid under
§§3.2 and 3.3 prior to the Maturity Date may be reborrowed as provided in §2,
subject to any reduction of the Commitment provided for in this Agreement.”

(i)By deleting in its entirety the first sentence of §5.3(a) of the Credit
Agreement, and inserting in lieu thereof the following:

“In the event that Borrower desires to use proceeds of the Loans or any Letter
of Credit to directly or indirectly acquire Real Estate or any interest therein
or with respect to 8 Farm Springs, to refinance indebtedness secured thereby,
such Real Estate shall be required to become a Mortgaged Property as a condition
thereto.”

(j)By deleting in its entirety the first sentence of §5.3(c) of the Credit
Agreement, and inserting in lieu thereof the following:

“Borrower shall on or before the date that is ninety (90) days (unless extended
in the Agent’s sole discretion, but in any case, not to exceed one hundred and
twenty (120) days) following the date of acquisition of any Real Estate by
Borrower or such Subsidiary which becomes a Mortgaged Property or, with respect
to 8 Farm Springs, following the disbursement of any proceeds of the Loan to be
used to refinance indebtedness secured thereby, cause to be executed and
delivered to the Agent all Eligible Real Estate

3

 

--------------------------------------------------------------------------------

 

Qualification Documents, all of which to the extent required by this Agreement,
shall be in form and substance satisfactory to Agent.”

(k)By deleting the words “GWL East Halsey LLC and Wu/LH 466 Bridgeport LLC”
appearing in §5.3(c) of the Credit Agreement, and inserting in lieu thereof the
words “GWL 20 East Halsey, LLC and Wu/LH 466 Bridgeport L.L.C.” in lieu thereof.

(l)By deleting in its entirety §6.33 of the Credit Agreement.

(m)By deleting in its entirety §8.16 of the Credit Agreement.

(n)By deleting in its entirety subparagraph (a) appearing on page 4 of the form
of Mortgage attached to the Credit Agreement as Exhibit J, and inserting in lieu
thereof the following:

“(a)The debt evidenced by (i) those certain Revolving Credit Notes made by
Borrower in the aggregate principal amount of Fifty-Five Million and No/100
Dollars ($55,000,000.00) to the order of Lenders, each of which has been issued
pursuant to the Credit Agreement and each of which is due and payable in full on
or before June 30, 2019; (ii) that certain Swing Loan Note made by Borrower in
the principal sum of Five Million and No/100 Dollars ($5,000,000.00) to the
order of KeyBank, which has been issued pursuant to the Credit Agreement and
which is due and payable in full on or before June 30, 2019, and (iii) each
other note as may be issued under the Credit Agreement, each as originally
executed, or if varied, extended, supplemented, consolidated, amended, replaced,
renewed, modified or restated from time to time as so varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified or restated
(collectively, the “Note”);”

(o)By deleting in its entirety subparagraph (a) appearing on page 3 of the form
of Assignment of Leases and Rents attached to the Credit Agreement as Exhibit K,
and inserting in lieu thereof the following:

“(a)The debt evidenced by (i) those certain Revolving Credit Notes made by
Borrower in the aggregate principal amount of Fifty-Five Million and No/100
Dollars ($55,000,000.00) to the order of Lenders, each of which has been issued
pursuant to the Credit Agreement and each of which is due and payable in full on
or before June 30, 2019; (ii) that certain Swing Loan Note made by Borrower in
the principal sum of Five Million and No/100 Dollars ($5,000,000.00) to the
order of KeyBank, which has been issued pursuant to the Credit Agreement and
which is due and payable in full on or before June 30, 2019, and (iii) each
other note as may be issued under the Credit Agreement, each as originally
executed, or if varied, extended, supplemented, consolidated, amended, replaced,
renewed, modified or restated from time to time as so varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified or restated
(collectively, the “Note”);”

(p)By deleting in its entirety Schedule 1.1 attached to the Credit Agreement,
and by inserting in lieu thereof Schedule 1.1 attached to this Amendment and
made a part hereof; and

(q)By deleting in its entirety Schedule 1.2 to the Credit Agreement, and
inserting in lieu thereof Schedule 1.2 attached to this Amendment and made a
part hereof.

4

 

--------------------------------------------------------------------------------

 

3.Modification of the Guaranty.  Guarantor, Agent and Lenders do hereby modify
and amend the Guaranty by deleting in its entirety paragraph (a) appearing on
page 1 of the Guaranty, and by inserting in lieu thereof the following:

“(a)the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of the Revolving Credit Notes made by
Borrower to the order of the Lenders in the aggregate principal face amount of
up to Fifty-Five Million and No/100 Dollars ($55,000,000.00), and of the Swing
Loan Note made by Borrower to the order of the Swing Loan Lender in the
principal face amount of Five Million and No/100 Dollars ($5,000,000.00),
together with interest as provided in the Revolving Credit Notes and the Swing
Loan Note and together with any replacements, supplements, renewals,
modifications, consolidations, restatements, increases and extensions thereof;
and”

4.Survey for 8 Farm Springs.  As an accommodation to Borrower, Agent has not
required the delivery of a Survey of 8 Farm Springs as a condition to the
execution of this Amendment.  Notwithstanding the terms of the Credit Agreement,
in the event that Borrower is required to deliver to Agent a Mortgage for 8 Farm
Springs, Borrower shall deliver to Agent a Survey together with the Eligible
Real Estate Qualification Documents, as and when such Eligible Real Estate
Qualification Documents are required to be delivered pursuant to the Credit
Agreement.

5.References to Loan Documents.  All references in the Loan Documents to the
Credit Agreement, the Guaranty, the Mortgages and the Assignments of Leases and
Rents shall be deemed a reference to the Credit Agreement, the Guaranty, the
Mortgages and the Assignments of Leases and Rents, as modified and amended
herein or pursuant hereto.

6.Consent of Borrower and Guarantor.  By execution of this Amendment, Borrower
and the Guarantor hereby expressly consent to the modifications and amendments
relating to the Credit Agreement, the Guaranty, the Mortgages and the
Assignments of Leases and Rents as set forth herein or contemplated hereby and
each and every modification or amendment of the Credit Agreement, the Guaranty,
the Mortgages, the Assignments of Leases and Rents and other Loan Documents
prior to the date hereof, and Borrower and Guarantor hereby acknowledge,
represent and agree that the Loan Documents, as expressly modified hereby and
heretofore modified, and including without limitation the Guaranty, remain in
full force and effect and constitute the valid and legally binding obligations
of the Borrower and the Guarantor, respectively, enforceable against such
Persons in accordance with their respective terms, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’  rights and
general principles of equity, and that the Guaranty (as defined in the Credit
Agreement) extends to and applies to the foregoing documents as modified and
amended.

7.Representations.  Borrower and Guarantor represent and warrant to Agent and
the Lenders as follows:

(a)Authorization.  The execution, delivery and performance of this Amendment,
the Revolving Credit Note and the other documents contemplated hereby and the
transactions contemplated hereby and thereby (i) are within the authority of
such Borrower and Guarantor, (ii) have been duly authorized by all necessary
proceedings on the part of such Borrower and Guarantor, (iii) do not and will
not conflict with or result in any breach or

5

 

--------------------------------------------------------------------------------

 

contravention of any provision of law, statute, rule or regulation to which such
Borrower or Guarantor is subject or any judgment, order, writ, injunction,
license or permit applicable to such Borrower or Guarantor, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement
or certificate, certificate of formation, operating agreement, articles of
formation or other charter documents or bylaws of, or any mortgage, indenture,
agreement, contract or other instrument binding upon, such Borrower or Guarantor
or any of its properties or to which such Borrower or Guarantor is subject,
(v) do not and will not result in or require the imposition of any lien or other
encumbrance on any of the properties, assets or rights of such Borrower or
Guarantor other than the liens and encumbrances created by the Loan Documents as
amended hereby.

(b)Enforceability.  This Amendment, the Revolving Credit Note and the other
documents contemplated hereby are the valid and legally binding obligations of
Borrower and Guarantor enforceable in accordance with the terms and provisions
hereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and the effect of general principles of equity.

(c)Approvals.  The execution, delivery and performance of this Amendment, the
Revolving Credit Note and the other documents and the transactions contemplated
hereby do not require the approval or consent of any Person or the
authorization, consent, approval of or any license or permit issued by, or any
filing or registration with, or the giving of any notice to, any court,
department, board, commission or other governmental agency or authority other
than those already obtained and the filing of UCC financing statements in the
appropriate records office with respect hereto.

(d)Reaffirmation.  Borrower and Guarantor hereby repeat and reaffirm all
representations and warranties made by Borrower and Guarantor to the Agent in
the Loan Documents on and as of the date hereof with the same force and effect
as if such representations and warranties were set forth in this Amendment in
full.  Borrower and Guarantor further reaffirm, represent and agree that, as of
the date hereof, each and every representation and warranty made by the Borrower
and Guarantor in the Loan Documents is true and correct in all material respects
as of the date hereof, except to the extent of changes in factual circumstances
which are expressly and specifically permitted by the Loan Documents (it being
understood and agreed that any representation or warranty which by its terms is
made by Borrower as of a specified date shall be required to be true and correct
only as of such specified date).  

8.No Default.  By execution hereof, Borrower and Guarantor certify that Borrower
and Guarantor are and will be in compliance with all covenants under the Loan
Documents after the execution and delivery of this Amendment, and that no
Default or Event of Default has occurred and is continuing.

9.Waiver of Claims.  Each of the Borrower and each Guarantor acknowledges,
represents and agrees that it has no defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever with respect to the Loan
Documents, the administration or funding of the Loan or with respect to any acts
or omissions of Agent or any Lender, or any past or present officers, agents or
employees of Agent or any Lender, and the Borrower does hereby expressly waive,
release and relinquish any and all such defenses, setoffs, claims, counterclaims
and causes of action, if any.

6

 

--------------------------------------------------------------------------------

 

10.Ratification.  Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement, the Guaranty and the other Loan Documents
remain unaltered and in full force and effect, and the Credit Agreement, the
Guaranty and the other Loan Documents, as amended by this Amendment and the
other documents executed and delivered in connection herewith, constitute the
valid and legally binding obligation of the Borrower and Guarantor enforceable
against Borrower and Guarantor in accordance with its respective terms.  The
execution and delivery of this Amendment and the other documents executed in
connection herewith does not constitute, and shall not be deemed to constitute,
and there has not otherwise occurred or deemed to have occurred, a release,
waiver, impairment or satisfaction of any Borrower’s or Guarantor’s obligations
under the Loan Documents, and the parties hereto do hereby expressly ratify and
confirm the Credit Agreement, Guaranty and the other Loan Documents and their
obligations thereunder as modified and amended herein.  Nothing in this
Amendment or in the other documents executed in connection herewith shall be
deemed or construed to constitute, and there has not otherwise occurred, a
novation, cancellation, satisfaction, release, impairment, extinguishment or
substitution of the Obligations or the obligations of Borrower or any Guarantor
under the Loan Documents.

11.Amendment as Loan Document.  This Amendment shall constitute a Loan Document.

12.Counterparts.  This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.

13.Governing Law.  THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

14.Final Agreement.  This Amendment REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

15.Effective Date.  This Amendment shall be deemed effective and in full force
and effect (the “Effective Date”) upon confirmation by the Agent of the
satisfaction of the following conditions:

(a)the execution and delivery of this Amendment by Borrower, Guarantor, Agent
and the Lenders;

(b)the delivery to Agent of an opinion of counsel to the Borrower and the
Guarantors addressed to the Agent and the Lenders covering such matters as the
Agent may reasonably request;

(c)the delivery to Agent of a Revolving Credit Note duly executed by the
Borrower in favor of each Lender in the amount set forth next to such Lender’s
name on Schedule 1.1 attached hereto;

7

 

--------------------------------------------------------------------------------

 

(d)Borrower shall have paid to Agent for the account of the Lenders in
immediately available funds a fee in the amount of $110,000.00 with respect to
this Amendment and the increase and extension of the Commitment; and

(e)delivery to Agent of a Compliance Certificate, adjusted to give pro forma
effect to the advance of the Revolving Credit Loans to be made on or about the
date thereof, and evidencing compliance with the covenants described in §7.4(c)
of the Credit Agreement;

(f)receipt by Agent of such other resolutions, certificates, documents,
instruments and agreements as the Agent may reasonably request; and

(g)the Borrower shall have paid the fees and expenses of Agent in connection
with this Amendment and the matters addressed herein.

[Remainder of this page intentionally left blank]

 

8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment, under seal, as of the day and year first above written.

BORROWER:

 

GTJ REALTY, LP, a Delaware limited partnership

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its sole member

By: /s/ Paul Cooper
Name: Paul Cooper
Title: CEO

 

GUARANTOR:

GTJ GP, LLC, a Maryland limited liability company

 

By:

GTJ REIT, Inc., a Maryland corporation, its sole member

By:/s/ Paul Cooper
Name: Paul Cooper
Title: CEO

 

GTJ REIT, INC., a Maryland corporation

By: /s/ Paul Cooper
Name: Paul Cooper
Title: CEO

 

[Signatures Continued on Next Page]



Signature Page to Third Amendment to Credit Agreement And Other Loan Documents –
KeyBank/GTJ 2018

 

--------------------------------------------------------------------------------

 

WU/LH 466 BRIDGEPORT L.L.C., a Delaware limited liability company

By:GTJ REALTY, LP, a Delaware limited partnership, its sole member and manager

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its sole member

By:/s/ Paul Cooper

Name: Paul Cooper

Title: CEO

(SEAL)

GWL 20 EAST HALSEY LLC, a Delaware limited liability company

By:GTJ REALTY, LP, a Delaware limited partnership, its sole member and manager

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its sole member

By:/s/ Paul Cooper

Name: Paul Cooper

Title: CEO

(SEAL)

[Signatures Continued on Next Page]

Signature Page to Third Amendment to Credit Agreement And Other Loan Documents –
KeyBank/GTJ 2018

 

--------------------------------------------------------------------------------

 

AGENT AND LENDERS:

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent

By:/s/ Jennifer L. Powers

Name: Jennifer L. Powers

Title: Vice President

 

 

Signature Page to Third Amendment to Credit Agreement And Other Loan Documents –
KeyBank/GTJ 2018

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 


Name and Address


Commitment


Commitment Percentage

KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia  30328

Attention:  Jennifer Power
Telephone:  770-510-2101
Facsimile:  770-510-2195


$55,000,000.00

100%

LIBOR Lending Office:
Same as Above


 

 

TOTAL

$55,000,000.00

100%

 

 

Schedule 1.1 - Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 1.2

8 Farm Springs

1.Real Estate and improvements located at 8 Farm Springs Road, Farmington,
Connecticut 06032.

Schedule 1.2 - Page 1

 